DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/12/2021, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive. The rejections have been withdrawn. The After-Final response filed 2/12/2021 has been entered to expedite prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shane Nelson on 3/4/2021.
The application has been amended as follows: 
Claim 57: delete “and” at line 3.
Claim 57: insert “;
about 0.5 wt % to about 4.0 wt % of carbon; and
about 0.5 wt % to about 4.0 wt % of boron” after ‘nickel’ at the end of the claim.
Claim 58: Cancel.
Allowable Subject Matter
Claims 1, 3-6, 9-10, 13-17, 49-49, 52-55 and 57, 59-60 are allowed.
The following is an examiner’s statement of reasons for allowance: Bin (US 6,926,779) and Krus (WO 2019/191282) teach thermal spray compositions including the claimed copper and nickel amounts but does not teach or suggest the claimed boron and carbon amounts. The prior art of record does not teach or suggest the claimed compositions of claims 1 or 57. The prior art of record does not teach or suggest the cored wire of claim 13 having the claimed copper outer sheath or the powdered elements of the core comprising boron, carbon and tin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOBEI WANG/Primary Examiner, Art Unit 1784